DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Duplicate Claims
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 13-14, 17, 19, and 22-23 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by US 2009/0080467 (Starodoumov).
	For claim 1, Starodoumov teaches a method for controlling an output of an optical system(fig. 1, 2, and 2a, [008]-[0010]), the method comprising: 
generating a plurality of optical signal components having different optical properties (fig. 1, 26 and fig. 2, pulses output from port 3 to amplifier, two examples of different optical properties of the pulses are amplitude and pulse width); and 
passing the generated optical signal components as input to an optical system (fig.1, 28 and 30)  comprising at least one of: i) an optical device and ii) an optical medium (fig. 1, 28 and 30 are both an optical device and an optical medium); 
wherein an output of the optical system is based on interactions of the signal components within the at least one of: i) an optical device and ii) an optical medium. (This limitation does not distinguish the claimed invention from the prior art because it simply expresses the intended result of the steps previously recited; see MPEP 2111.04. However, the method of Starodoumov meets the claimed wherein limitation. For example, the output of the optical system (fig. 1, 28/30) is based on the interaction of the signal components within the at least one of: i) an optical device and ii) an optical medium.  The output frequency is a harmonic of the frequency of the signal component).
The final limitation of claim 1 recites “wherein relative proportions of the optical signal components that are generated and individual optical properties thereof are selected to control the output of the optical system.” (This limitation does not distinguish the claimed invention from the prior art because it simply expresses the intended result of the steps previously recited; see MPEP 2111.04. However, the method of Starodoumov meets the claimed wherein limitation. I.e. relative proportions of the optical signal components that are generated and individual optical properties thereof are selected to control the output of the optical system because output of the harmonic generator (30) and fiber amplifier (28) are dependent on the chosen input amplitude and frequencies.)
For claim 2, Starodoumov teaches adjusting the relative proportions of the optical signal components that are generated and the individual optical properties thereof in order to adjust the output of the optical system (fig. 2A, [0022]).
For claim 3, Starodoumov teaches automatically adjusting the relative proportions of the optical signal components that are generated and the individual optical properties thereof in order 3Application No. PCT/CA2019/148298Docket number: G14448-00219 Amendment filed *, 2020 to adjust the output of the optical system towards a target output using a feedback mechanism (fig. 2A, [0022]).
For claim 5, Starodoumov teaches said generating the plurality of optical signal components comprises generating an optical signal using an optical source (fig. 1, 22), and passing the optical signal to a signal preparation device that acts on the input optical signal to generate the plurality of optical signal components (fig. 1, 26 and fig. 2-2A).
For claim 7, Starodoumov teaches passing the generated optical signal components to a nonlinear medium (fig. 1, 30), the output of the optical system being determined in part by interactions of the optical signal components within the nonlinear medium (fig. 1, harmonic frequency output is based on the frequency of the optical signal interacting with the nonlinear harmonic generator, [0016]). 
The final limitation of claim 7 recites “wherein the relative proportions of the optical signal components that are generated and the individual optical properties thereof are selected to control the interactions of the signal components within the nonlinear medium to control the output of the optical system.” (This limitation does not distinguish the claimed invention from the prior art because it simply expresses the intended result of the steps previously recited; see MPEP 2111.04. However, the method of Starodoumov meets the claimed wherein limitation. I.e. relative proportions of the optical signal components that are generated and the individual optical properties thereof are selected to control the interactions of the signal components within the nonlinear medium to control the output of the optical system because output of the harmonic generator (30) and fiber amplifier (28) are dependent on the chosen input amplitude and frequencies.)
For claim 13, Starodoumov teaches an optical apparatus (fig. 1, 2 and 2A), comprising: 
a signal preparation device (fig. 1, 26 and fig. 2/2A) operable to generate as output a plurality of optical signal components having different optical properties (fig. 1, 26 and fig. 2, pulses output from port 3 to amplifier, two examples of different optical properties of the pulses are amplitude and pulse width); and 
an optical system comprising at least one of: i) an optical device and ii) an optical medium, receiving the optical signal components generated by the signal preparation device as input in order to generate an output of the optical system (fig. 1, 28 and 30 are both an optical device and an optical medium); 
wherein the output of the optical system is based on interactions of the signal components within the at least one of: i) an optical device and ii) an optical medium (the output frequency is a harmonic of the frequency of the signal component), and wherein the signal preparation device is configured to at least one of: i) select and ii)control the relative proportions of the optical signal components that are generated and the individual optical properties thereof, and to thereby control the output of the optical system (fig. 2A, relative proportions are controlled via feedback and the error-signal generator which results in controlling the output of the optical system).
For claim 14, Starodoumov teaches the signal preparation device is configured to adjust the relative proportions of the optical signal components that are generated and the individual optical properties thereof (fig. 2A, 50, [0022]), and wherein the optical system further comprises a controller controlling the signal preparation device to adjust the relative proportions of the optical signal components that are generated and the individual properties thereof (fig. 2A, 58).
For claim 17, Starodoumov teaches an optical source, said optical source providing an input optical signal to the signal preparation device (fig. 1, 22).
For claim 19, Starodoumov teaches a nonlinear medium, wherein the optical signal components are provided to the nonlinear medium (fig. 1, 30).
For claim 22 and 23, Starodoumov teaches a signal preparation device (fig. 1, 26 and fig.2/2A), for use in an apparatus/system as claimed in claim 1, configured to generate a plurality of optical signal components having different optical properties (fig. 1, 26 and fig. 2, pulses output from port 3 to amplifier, two examples of different optical properties of the pulses are amplitude and pulse width), wherein the signal preparation device is further configured to adjust the proportions of the optical signal components that are generated and the individual optical properties thereof (fig. 2A, 46A provides an amplitude control module [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov) in view of US 2009/0028195 (Grapov).
For claim 8, Starodoumov does not teach the optical system comprises at least one of: a resonating a system and an optical feedback system, and wherein the optical signal components are used to provide optical feedback to the system. 
However, Grapov teaches an optical system for  harmonic generation (fig. 2a, [0026]) similar to the optical system of Starodoumov (Starodoumov, fig.1, 28 and 30) wherein the optical system comprises at least one of a resonating a system and an optical feedback system (fig. 2a, 212, 216, 224, 220), and wherein the optical signal components are used to provide optical feedback to the system (fig. 2a, laser input circulates within the resonator) in order to convert additional light to the second frequency ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resonating system of Grapov with the optical system of Starodoumov in order to convert additional light to the second frequency.
For claim 9, Starodoumov does not teach the optical system comprises a laser cavity.
However, Grapov teaches an optical system for  harmonic generation (fig. 2a, [0026]) similar to the optical system of Starodoumov (Starodoumov, fig.1, 28 and 30) wherein the optical system comprises a laser cavity (fig. 2a, 212, 216, 224, 220) in order to convert additional light to the second frequency ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the laser cavity of Grapov with the optical system of Starodoumov in order to convert additional light to the second frequency.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov) in view of US 2009/0010288 (Keaton).
For claim 12, Starodoumov teaches the method of claim 1 as applied in the rejection of claim 1 above. Starodoumov teaches the optical system comprises a medium, the medium being one of: i) a nonlinear medium and ii) an element to be imaged (fig. 1, 30, [0016]).
Starodoumov does not teach the optical system comprises an optical Amendment filed *, 2020imaging system comprising an optical imaging device. However, Keaton teaches an optical imaging device (fig. 13, 1308) is included in a system with a nonlinear medium (fig. 13, 1302) in order to focus the laser input (fig. 13, 1301) in the nonlinear crystal ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical imaging device of Keaton with the system of Starodoumov in order to focus the laser input in the nonlinear crystal. 
Allowable Subject Matter
Claim 20-21 and 25-28 allowed.
The following is an examiner’s statement of reasons for allowance: for claims 20 and 21, US 2009/0080467 (Starodoumov) represents the closest prior art. Starodoumov does not teach the combined elements of independent claims 20 and 21 including the claimed signal preparation device in an optical cavity or a laser cavity. There is no clear suggestion or motivation to modify Starodoumov to meet the claimed limitations. Claims 25-28 would be allowable due to their dependency on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/108900 (Eldam) and teaches significantly different pulse amplitudes after a signal preparation device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828